Citation Nr: 1448258	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-23 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to November 1994.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in part, denied service connection for a back condition.  The Board remanded the appeal for additional development in January 2014.  

The Board notes that the August 2008 rating decision also denied service connection for hearing loss, tinnitus, and an anxiety condition.  In May 2009 the Veteran submitted a notice of disagreement with respect to all issues in the August 2008 rating decision, but he subsequently limited his substantive appeal to the back disability by way of correspondence dated in July 2009.  However, in statements submitted in May 2010 and April 2011, the Veteran again raised the issue of service connection for hearing loss, tinnitus, and an anxiety disorder.  Although the RO notified the Veteran in correspondence dated in June 2011 that it was working on these claims, the record does not indicate that the RO has readjudicated the claims for entitlement to service connection for hearing loss, tinnitus, and an anxiety disorder.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the RO for appropriate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his current lower back condition is the result of a back injury he sustained during active military service.  He asserts that his lower back was injured while moving a heavy desk and that he has experienced "minor nagging pain" in his lower back since discharge.  In several statements, the Veteran explains that he did not see a doctor right away for his lower back pain due to financial issues.  He asserts that his back condition became worse in 2003, and he finally saw a doctor for the pain in 2005.

The Veteran's service treatment records reflect that the Veteran was treated for back pain in October 1994.  The Veteran was discharged one month later, in November 1994, and, as discussed below, there is no separation examination associated with the claims file.  

Post-service treatment records reveal that the Veteran sought treatment for his lower back condition in August 2005, and he was diagnosed with an acute mysfascial lumbar strain.  In June 2009, the Veteran again sought care for chronic lower back pain, which he indicated had been ongoing since 1994.  In June 2009, the Veteran was seen at the Surry County Health and Nutrition Center, where he complained of lower back pain since service, and he was diagnosed with lumbago.  In May 2010, the Veteran reported worsening back pain, and he again asserted that he hurt his back while in the military while lifting supplies.  In August 2010, the Veteran was treated for lower back pain and x-rays showed lower lumbar degenerative disc disease.  He was diagnosed with low back pain and sciatica.  In March 2011, the Veteran was treated for chronic lower back pain and was referred to pain management.  The Veteran was treated for low back pain in August 2011, June 2013, and February 2014, and he was diagnosed with a lumbar sprain and sciatica.  

In the January 2014 remand, the Board directed that a VA examination be conducted to determine the nature and etiology of the Veteran's current back disability.  The Veteran was afforded a VA examination in March 2014.  After examining the Veteran and reviewing the electronic claims file, the examiner opined that the Veteran's claimed low back condition was less likely than not incurred in or caused by the claimed in-service injury because the Veteran only reported back pain while in service on one occasion and because the Veteran never saw any medical providers post-service until 2005.  The examiner concluded that there is no medical evidence that the Veteran had a chronic or continuing condition of his low back due to military duty.  

When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the March 2014 examiner provided a rationale in support of his opinion, the Board notes it is not clear if the VA examiner considered all relevant facts in providing his opinion.  The examiner based his negative nexus opinion on the lack of medical treatment for a low back condition, but he did not comment on the Veteran's many lay statements regarding continuous low back pain since discharge or the Veteran's statements that he did not seek treatment for financial reasons.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (a VA examination is inadequate where a VA examiner ignores a veteran's lay statements); Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (2006) (that the lack of contemporaneous medical records does not, in and of itself, render lay evidence not credible).  Additionally, the examiner relied on the fact that the Veteran did not seek treatment in-service after October 24, 1994, but the record indicates that the Veteran was discharged just one month later in November 1994.  Moreover, the examiner referenced a single treatment note from August 2005 indicating that the Veteran's back condition was acute, rather than chronic, in forming his negative nexus opinion, but the examiner did not discuss the other medical evidence showing that the Veteran has been continuously treated for chronic lower back pain.  

Based on the foregoing, the Board finds that the March 2014 VA opinion is inadequate because the examiner does not appear to have considered all relevant facts, including competent medical and lay evidence of symptoms ever since service and treatment for a chronic low back condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof); 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, the file should be returned to the VA examiner for an addendum opinion.

Additionally, the Veteran's service treatment records that are associated with the claims file include an entrance examination, but there is no separation examination report.  However, the Veteran indicated on his February 2008 VA Form 21-526 that he received a separation examination at Fort Jackson, South Carolina in November 1994.  VA has a duty to assist the Veteran in developing his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes making requests for relevant records from a federal department or agency.  The RO indicated in the August 2008 rating decision that no separation examination was of record, but it is unclear from the claims file what measures were taken by the RO to obtain these potentially missing service treatment records, to include informing the Veteran that records may be missing and that he should submit any records in his possession.  On remand, an attempt should be made to obtain these potentially missing service treatment records.


Accordingly, the case is REMANDED for the following action:

1. Take all appropriate actions to attempt to obtain missing service treatment records, including the separation examination, which may have been conducted at Fort Jackson, South Carolina in November 1994.  

If all procedurally appropriate actions have been taken to locate and secure the Veteran's outstanding service treatment records (to include the separation examination) and it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile, the RO must make a formal finding to that effect.  The RO must also provide the Veteran and his representative with proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) and including (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claim, and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for a lumbosacral spine disability since his service separation.  Advise the Veteran not to resubmit any records previously submitted to VA.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If any of the records requested remain unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e) (2013).

3. Thereafter, obtain an addendum to the March 2014 VA examination report, preferably from the original examiner.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed. 

The examiner should provide an opinion as to whether it is at least as likely than not that the Veteran's currently diagnosed low back condition had onset in service, or is causally related to active service, to include as due to the reported low back injury in 1994. 

In offering any opinion, the examiner is advised that advised that he cannot rely on the lack of contemporaneous medical records for his negative opinion.  Rather, he should consider the Veteran's competent reports of the circumstances and type of injuries he sustained during service, as well as his reports of continuous back symptomatology since the in-service injury. See Dalton, supra. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

If the March 2014 VA examiner is no longer available, or if that examiner or the agency of original jurisdiction finds that a new examination is necessary, the Veteran shall be scheduled for a VA examination.

4. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5. Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claim.  If the claim is denied, supply the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



